Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following action is in response to the remark entered on January 28th, 2021.
Claims 11-13 are amended.
Claims 1-10 and 14-20 are original.
Claims 1-20 are pending in the current application. 
Objections to claims 11-13 are withdrawn based on applicant’s amendments. 
This action is made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Djugash (U.S. Pub. No. 20160250752).
Regarding claim 1:
Djugash teaches: 
A robotic device comprising: at least one processor; and memory encoding computer executable instructions that, when executed by the at least one processor, perform a method comprising: (Figure 6 shows a robot device with processor 661 and memory 662.)
receiving, using an extensibility interface, an object comprising perception data from a component of an extensibility device; ("In block 1308, sensors of the robot may detect data. In block 1310, the processor of the robot may receive data detected by sensors (component of an extensibility device) of the wearable smart device. In some embodiments, the wearable smart device may process at least a portion of the data before transmitting it to the robot so that the robot may receive processed data instead of simply detected data." [0130]; here it shows that the robot can receive sensor data (an object comprising perception data) from the wearable smart device (extensibility device). And paragraph [0119] and step 1302 in figure 13 show that the wearable device is mechanically or electrically coupled via an extensibility interface.)
evaluating the received object to determine whether the object is associated with a pre-existing object of perception data of the robotic device; ("The processor 661 may determine goals to be performed by the mobile robot base 600 such as by data stored in the memory 662 and/or the memory 212 or by data detected by sensors of the mobile robot base 600 and/or the smart necklace 200." [0098]; here it shows that the processor can evaluate sensor map data (the received object) from the memory or processor of the smart device and robot. This data can be used separately or in association with one another in order to generate behaviors of the robot.)
when it is determined that the received object is associated with a pre-existing object, merging the received object and the pre-existing object; ("The processor 661 may determine )
when it is determined that the received object is not associated with a pre-existing object, adding the received object to the perception data of the robotic device; (The robot and the wearable device are both equipped with cameras/sensors to add objects to perception data that can be used to create actions for the robot. Here it shows that the data from both devices can be new data or previously stored data "The processor 661 may determine goals to be performed by the mobile robot base 600 such as by data stored in the memory 662 and/or the memory 212 or by data detected by sensors of the mobile robot base 600 and/or the smart necklace 200." [0098])
and generating a behavior for the robotic device based on the perception data, wherein the behavior is generated based at least in part on the received object from the extensibility device. ("The processor 661 may determine goals to be performed (generating a behavior for the robotic device) by the mobile robot base 600 such as by data stored in the memory 662 and/or the memory 212 or by data detected by sensors of the mobile robot base 600 and/or the smart necklace 200 (extensibility device)." [0098])

Regarding claim 6:
Djugash teaches:
The robotic device of claim 1, wherein the extensibility device is a remote extensibility device, ("In some embodiments, the wearable smart device 100 may be implemented as a necklace, an earpiece, eyeglasses, a smart watch, a smart clip or the like. The necklace may drape over a user's neck or shoulders, eyeglasses may rest on a user's nose and/or ears, the smart watch may be worn around a user's neck or wrist, the smart clip may be clipped onto the user or an article of clothing of the user, etc." [0040]; shows that the extensibility device can come in many different remote control forms.)
and wherein receiving the object from the extensibility device comprises receiving the object over a network connection. ("Additional data and points of interest can be downloaded and/or uploaded to mobile devices, robots and other devices, social networks, or the cloud through Bluetooth or other wireless networks." [0046] here it shows that the wearable device (extensibility device) can send data to the robot via network or cloud connection.)

Regarding claim 7:
Djugash teaches:
The robotic device of claim 1, wherein the robotic device further comprises a coupling means to mechanically couple the extensibility device to the robotic device. ("The shape of the body 653 and/or the neck 654 may be such that the smart necklace 200 can be attached to the mobile robot base 600 by being positioned around the neck 654 in a similar manner as it would on a person." [0096]; here it shows that the wearable device, in this case a smart necklace (extensibility device), can be mechanically coupled to the robot device as shown in figure 6 implied with downward arrows). Figure 10 shows the wearable device mechanically coupled to the robot device.)

Regarding claim 14:
Djugash teaches:
A method for communicating with an extensibility device by a computing device, comprising: receiving, using an extensibility interface, an object comprising perception data from a component of the extensibility device; ("In block 1308, sensors of the robot may detect data. In block 1310, the processor of the robot may receive data detected by sensors (component of an extensibility device) of the wearable smart device. In some embodiments, the wearable smart device may process at least a portion of the data before transmitting it to the robot so that the robot may receive processed data instead of simply detected data." [0130]; here it shows that the robot (computing device) can receive sensor data (an object comprising perception data) from the wearable smart device (extensibility device). And paragraph [0119] and step 1302 in figure 13 show that the wearable device is mechanically or electrically coupled via an extensibility interface.)
evaluating the received object to determine whether the object is associated with a pre- existing object of perception data of the computing device; ("The processor 661 may determine goals to be performed by the mobile robot base 600 such as by data stored in the memory 662 and/or the memory 212 or by data detected by sensors of the mobile robot base 600 and/or the smart necklace 200." [0098]; here it shows that the processor can evaluate sensor map data (the received object) from the memory or processor of the smart device and )
when it is determined that the received object is associated with a pre-existing object, merging the received object and the pre-existing object; ("The processor 661 may determine goals to be performed by the mobile robot base 600 such as by data stored in the memory 662 and/or the memory 212 or by data detected by sensors of the mobile robot base 600 and/or the smart necklace 200." [0098] here again it shows that when both the data from the smart device and the robot are relevant to one another they can be associated to one another and used in combination.)
when it is determined that the received object is not associated with a pre-existing object, adding the received object to the perception data of the computing device; (The robot and the wearable device are both equipped with cameras/sensors to add objects to perception data that can be used to create actions for the robot. Here it shows that the data from both devices can be new data or previously stored data "The processor 661 may determine goals to be performed by the mobile robot base 600 such as by data stored in the memory 662 and/or the memory 212 or by data detected by sensors of the mobile robot base 600 and/or the smart necklace 200." [0098])
and generating a behavior for the computing device based on the perception data, wherein the behavior is generated based at least in part on the received object from the extensibility device. ("The processor 661 may determine goals to be performed (generating a behavior for the computing device) by the mobile robot base 600 such as by data stored in the memory 662 extensibility device)." [0098])


Regarding claim 19:
Djugash teaches:
The method of claim 14, wherein the extensibility device is a remote extensibility device, and wherein receiving the object from the extensibility device comprises receiving the object over a network connection. (Figure 9 shows a wearable necklace (remote extensibility device) and paragraph [0038] shows that the wearable smart device can send and receive object map data over a network connection.)

Regarding claim 20:
Djugash teaches:
The method of claim 14, wherein the computing device is a robotic device. (Figure 1b shows that a robotic device that acts as the computing device.)

Claims 8, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (U.S. Pub. No. 202000252555).
Regarding claim 8:
Choi teaches:
An extensibility device comprising: at least one processor; and memory encoding computer executable instructions that, when executed by the at least one processor, perform a method comprising: (Figure 1 shows that an electronic device contains a memory with stored instructions 130 and a processor used to execute the stored instructions. Paragraph [0049] shows that the electronic device can be an industrial or home robot.)
receiving, using an extensibility interface, an object comprising perception data from a robotic device; ("The external electronic device 520 (e.g., the server 108 of FIG. 1 or the server 108 of FIG. 3) according to various embodiments may receive a basic image 1501 (perception data from a robotic device) from the electronic device 101 through, for example, a communication interface or a communication module (extensibility interface) of the external electronic device 520." [0173])
generating additional perception data from a sensor of the extensibility device; ("In various embodiments, an external electronic device (e.g., the processor 270 of FIG. 3) may crop (as indicated by reference numeral 1506) the ROI 1510 from a segmentation result 1505, and may apply the second cognitive model 1511 to the cropped ROI 1510. The second cognitive model 1511 may determine at least one of object recognition or a ROI, and may recognize an object in the ROI 1510." [0174]; here it shows that the external electronic device (extensibility device) can create additional perception data by recognizing a certain or region of interest and cropping it from the original data.)
evaluating the additional perception data to determine whether at least a part of the additional perception data relates to the received object; ("Accordingly, the second cognitive model 1511 may identify that an object attribute 1513 is "old woman" among multiple object )
when it is determined that at least a part of the additional perception data relates to the received object, annotating the received object using the additional perception data to generate an annotated object; ("The external electronic device may label the ROI 1510 with the object attribute 1513. For example, the external electronic device may label the ROI 1510 with the object attribute 1513 named "old woman"." [0174]; here it shows that when the attribute is recognized, it can be labeled accordingly.)
and providing, using the extensibility interface, the annotated object to the robotic device. (Figure 1 shows that the communication between the external electronic device 104 and the electronic device goes both ways.)

Regarding claim 12:
Choi teaches:
The extensibility device of claim 8, wherein providing the annotated object to the robotic device comprises providing a subpart of the additional perception data that relates to the received object. ("The second cognitive model 1511 may include an algorithm for recognizing each of the multiple object attributes 1512. The external electronic device may label the ROI 1510 with the object attribute 1513. For example, the external electronic device may label the ROI 1510 with the object attribute 1513 named "old woman"." [0174]; here it shows that the .)

Regarding claim 13:
Choi teaches:
The extensibility device of claim 8, wherein annotating the received object using the additional perception data comprises performing at least one action selected from the group of actions consisting of: adding at least a part of the additional perception data to the received object; and replacing information of the received object with at least a part of the additional perception data. (Paragraph [0173] discloses that the received image can have a label added to it (adding at least a part of the additional perception data to the received object) and paragraph [0174] discloses that an image can be cropped to focus on a specific region of interest replacing the pre-existing image (replacing information of the received object with at least a part of the additional perception data).)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 4, 5, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Djugash (U.S. Publication No. 20160250752) in view of Choi (U.S. Publication No. 20200252555).

Regarding claim 2:
Djugash teaches all of the limitations of claim 1. Djugash does not teach that the method of claim 1 further comprises annotating an object with the extensibility device. However,
Choi teaches:
The robotic device of claim 1, wherein the method further comprises: providing, to the extensibility device, at least one object for annotation. (Paragraph [0173] shows that an electronic device can transfer (provide) an image (an object) to an external electronic device extensibility device) where it can be labeled (annotated) according to stored classification information. This process can be seen clearly in figure 15.)
Djugash and Choi are analogous art because they are in the same field of art, extensibility devices for a robot. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method performed by the robot device taught by Djugash to further comprise providing an object to an extensibility device for annotation in order to have the robotic device provide to an extensibility device, an object for annotation. The teaching suggestion/motivation to combine is that this modularity can save money and time as the processing, sensing and/or memory functions of each robot may be at least partially provided by an extensibility device.

Regarding claim 3:
The combination of Djugash in view of Choi teaches all of the limitations of claim 2.
Choi further teaches:
The robotic device of claim 2, wherein the received object is determined to be associated with a pre-existing object, ("Classification information 1504 named "people in the street" may be selected from multiple pieces of classification information 1503 by a result of application of the first cognitive model 1502 to the basic image 1501. That is, classification information of the entire basic image 1501 may be determined to be "people in the street"." [0173]; here it shows that "people in the street" are pre-existing objects and it can be determined by analyzing the received image data that the objects in the current image are "people in the street".) 
and wherein the pre-existing object is one of the at least one object for annotation. ("That is, classification information of the entire basic image 1501 may be determined to be "people in the street". The external electronic device may label the basic image 1501 with the classification information 1504." [0173]; here it shows that the "people in the street" are the pre-existing objects for annotation.)

Regarding claim 4:
The combination of Djugash in view of Choi teaches all of the limitations of claim 2.
Choi further teaches:
The robotic device of claim 2, wherein the method further comprises: selecting, from the perception data of the robotic device, the at least one object for annotation based on capabilities of the extensibility device. ("The above-described configuration is only an example, and the first cognitive model 1502 according to various embodiments may include various classification information acquisition algorithms. In another embodiment, an external electronic device (e.g., the processor 270 of FIG. 3) may acquire classification information of the basic image 1501 by using at least one of an object recognition result or a texture recognition result. That is, an order, in which the first cognitive model 1502 is applied, is not limited. The first cognitive model 1502 may detect a ROI 1510 from the basic image 1501 by using ROI detection methods of various schemes." [0173]; here it shows that the at least one object is detected for annotation based on different capabilities of the external electronic device. The device can use different models, different object recognition of texture recognition results.)


Regarding claim 5:
The combination of Djugash in view of Choi teaches all of the limitations of claim 2.
Choi further teaches:
The robotic device of claim 2, wherein the method further comprises: selecting, from the perception data of the robotic device, the at least one object for annotation based on an analysis of at least one object previously received from the extensibility device. ("Based on the image analysis result, the image analysis module 522 may distinguish regions from each other in consideration of pieces of information, including a previously-selected object, extensibility device) can detect an object of an image based on analysis including a previously-selected object.)
Djugash and Choi are analogous art because they are in the same field of art, extensibility devices for a robot. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method performed by the robot device taught by Djugash to further comprise selecting an object from the perception data of the robotic device based on an analysis of a previously received object from the extensibility device in order to select, from the perception data of the robotic device, the at least one object for annotation based an analysis of a previously received object from the extensibility device. The teaching suggestion/motivation to combine is that by analyzing previously received objects, the robot device or the extensibility device can detect objects more accurately based off images that have already been analyzed and stored in memory.


Regarding claim 15:
Djugash teaches all of the limitations of claim 14. Djugash does not teach that the method performed in claim 14 further comprises annotating an object with the extensibility device. However,
Choi teaches:
The method of claim 14, further comprising: providing, to the extensibility device, at least one object for annotation. (Paragraph [0173] shows that an electronic device can transfer (provide) an image (an object) to an external electronic device (extensibility device) where it can be labeled (annotated) according to stored classification information. This process can be seen clearly in figure 15.)
Djugash and Choi are analogous art because they are in the same field of art, extensibility devices for a robot. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method performed by the robot device taught by Djugash to further comprise providing an object to an extensibility device for annotation in order to have the robotic device provide to an extensibility device, an object for annotation. The teaching suggestion/motivation to combine is that this modularity can save money and time as the processing, sensing and/or memory functions of each robot may be at least partially provided by an extensibility device.

Regarding claim 16:
The combination of Djugash in view of Choi teaches all of the limitations of claim 15.
Choi further teaches:
The method of claim 15, wherein the received object is determined to be associated with a pre-existing object, ("Classification information 1504 named "people in the street" may be selected from multiple pieces of classification information 1503 by a result of application of the first cognitive model 1502 to the basic image 1501. That is, classification information of the entire basic image 1501 may be determined to be "people in the street"." [0173]; here it shows )
and wherein the pre-existing object is one of the at least one object for annotation. ("That is, classification information of the entire basic image 1501 may be determined to be "people in the street". The external electronic device may label the basic image 1501 with the classification information 1504." [0173]; here it shows that the "people in the street" are the pre-existing objects for annotation.)

Regarding claim 17:
The combination of Djugash in view of Choi teaches all of the limitations of claim 15.
Choi further teaches:
The method of claim 15, further comprising: selecting, from the perception data of the computing device, the at least one object for annotation based on capabilities of the extensibility device. ("The above-described configuration is only an example, and the first cognitive model 1502 according to various embodiments may include various classification information acquisition algorithms. In another embodiment, an external electronic device (e.g., the processor 270 of FIG. 3) may acquire classification information of the basic image 1501 by using at least one of an object recognition result or a texture recognition result. That is, an order, in which the first cognitive model 1502 is applied, is not limited. The first cognitive model 1502 may detect a ROI 1510 from the basic image 1501 by using ROI detection methods of various schemes." [0173]; here it shows that the at least one object is detected for annotation )
Djugash and Choi are analogous art because they are in the same field of art, extensibility devices for a robot. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method performed by the computing device taught by Djugash to further comprise selecting an object from the perception data of the computing device based on the capabilities of the extensibility device in order to select, from the perception data of the robotic device, the at least one object for annotation based on capabilities of the extensibility device. The teaching suggestion/motivation to combine is that by annotating objects of sensor data, the robot/extensibility device can more easily recognize objects in future operations. And by delegating this task to an extensibility device you are minimizing the processing required from the robot. Also by selecting from the perception data of the computing device, the robot can focus on sensing while the extensibility device can focus on processing sensor image data. This way, both devices can be working simultaneously and the processing loads can be reduced making it easier for both devices to finish the task at hand efficiently.

Regarding claim 18:
The combination of Djugash in view of Choi teaches all of the limitations of claim 15.
Choi further teaches:
The method of claim 15, further comprising: selecting, from the perception data of the computing device, the at least one object for annotation based on an analysis of at least one object previously received from the extensibility device. ("Based on the image analysis result, extensibility device) can detect an object of an image based on analysis including a previously-selected object.)
Djugash and Choi are analogous art because they are in the same field of art, extensibility devices for a robot. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method performed by the robot device taught by Djugash to further comprise selecting an object from the perception data of the robotic device based on an analysis of a previously received object from the extensibility device as taught by Choi in order to select, from the perception data of the robotic device, the at least one object for annotation based an analysis of a previously received object from the extensibility device. The teaching suggestion/motivation to combine is that by analyzing previously received objects, the robot device or the extensibility device can detect objects more accurately based off images that have already been analyzed and stored in memory.

Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Publication No. 20200252555) in view of Djugash (U.S. Publication No. 20160250752).
Regarding claim 9:
Choi teaches all of the limitations of claim 8, but does not teach that the extensibility device receives a request for capability information from a robotic device. However,
Djugash teaches:
The extensibility device of claim 8, wherein the method further comprises: receiving a request for capability information from the robotic device; ("In some embodiments, a processor of the wearable smart device may be configured to contribute processing power to the robot. In these embodiments, the processor of the robot (robotic device) may request specific processing (request capability information) by the wearable smart device in block 1316" [0133]; here it shows that the robot can send a request to the wearable device for specific processing jobs.)
and in response to the request for capability information, providing capability information to the robotic device. (“In block 1318, the processor of the robot may delegate the processing jobs to the wearable smart device and may receive feedback from the processor of the wearable smart device based on the processing request.” [0134]; here it shows that the wearable smart device provides feedback back to the robot device based on the processing request sent from the robot.)
Choi and Djugash are analogous art because they are in the same field of art, extensibility devices for a robot. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify extensibility device taught by Choi to further comprise receiving a request for capability information from the robotic device as taught by Djugash in order for the extensibility device to receive a request for capability information from the robotic device and provide the robotic device with the capability information. The teaching suggestion/motivation to combine is that by knowing the capability information of the extensibility device, the robot can learn how it can supplement the extensibility device better during operation of a task.

Regarding claim 10:
Choi teaches all of the limitations of claim 8, but does not teach generating a new object based on the at least a part of the additional perception data of the extensibility device. However,
Djugash teaches:
The extensibility device of claim 8, wherein the method further comprises: when it is determined that at least a part of the additional perception data does not relate to the received object, generating a new object based on the at least a part of the additional perception data; ("In some embodiments, the wearable smart device may instead perform some processing, such as image detection and recognition, prior to sending data to the robot." [0122]; here it shows that the extensibility device, providing the additional perception data, can detect and recognize parts of the image. When the object or image is being sensed and the object is not recognized, it is then detected as a new object.)
and providing, using the extensibility interface, the new object to the robotic device. ("In some embodiments, the wearable smart device may instead perform some processing, such as image detection and recognition, prior to sending data to the robot (providing to the robotic device)." [0122])
Choi and Djugash are analogous art because they are in the same field of art, extensibility devices for a robot. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify extensibility device taught by Choi to further comprise determining that an object is new, detecting it as a new object and providing the object to the robotic device as taught by Djugash in order to generating a new object based on the at least a part of the 

Regarding claim 11:
Choi teaches all of the limitations of claim 8. Choi does not teach that the additional perception data comprises processing data from the sensor of the extensibility device. However,
Djugash teaches:
The extensibility device of claim 8, wherein generating the additional perception data comprises processing data from the sensor of the extensibility device. ("In block 1310, the processor of the robot may receive data detected by sensors of the wearable smart device." [0130])
Choi and Djugash are analogous art because they are in the same field of art, extensibility devices for a robot. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify extensibility device taught by Choi to further comprise generating additional perception data that includes data from a sensor on the extensibility device in order to generate the additional perception data that comprises processing data from the sensor of the extensibility device. The teaching suggestion/motivation to combine is that by using the extensibility device as a sensor, the robot can minimize its processing load. Sensors could be removed from the robot reducing the overall cost of it as well. 

Response to Arguments
	Applicant argues that Djugash fails to disclose at least “evaluating the received object to determine whether the object is associated with a pre-existing object of perception data of the robotic device; when it is determined that the received object is associated with a pre-existing object, merging the received object and the pre-existing object; when it is determined that the received object is not associated with a pre-existing object, adding the received object to the perception data of the robotic device,” as recited by independent claim 1. In response to this argument, applicant’s attention is directed towards paragraph [0118] where Djugash teaches, “the robot 1100 may include a feature 1106 that causes the smart necklace 200 to be at a greater angle to a top surface of the robot 1100. This allows the sensors of the smart necklace 200 to better detect and/or recognize objects in front, to the sides and/or behind the robot 1100.” Here it clearly shows that the sensors of the smart necklace can be at a greater angle to a top surface of the robot in order to better detect and/or recognize object in front, to the sides and/or behind the robot. The fact that the smart necklace is detecting or recognizing shows that the sensors of the smart necklace are indeed evaluating the object to determine whether the object is associated with a pre-existing object of perception data or not. If it is, it recognizes the object, if it is not, it detects a new object. Furthermore, applicant’s attention is again directed towards paragraph [0130] where it shows that the smart device sends the data detected by its sensors to the robot device in order to merge the data for robot control. Applicant then argues that Djugash makes no indication that data from the smart device and the robot are “associated to one another”. In response to this argument, applicant’s attention is directed towards paragraph [0121] where Djugash discloses that both the robot and the again be detected by sensors of the robot. Therefore, by the fact that the data is being detected again, the data from the smart device and from the robot are indeed associated to one another. 
	Applicant then argues that Choi fails to disclose “generating additional data from a sensor of the extensibility device; evaluating the additional perception data to determine whether at least a part of the additional perception data relates to the received object,” as recited by independent claim 8. Applicant further argues that Choi merely discloses off-device processing of image data from an electronic device and makes no indication of the recited “sensor of the extensibility device.” Applicant’s attention is directed towards paragraph [0076] where it states, “Each of the electronic devices 102 and 104 may be a device of a type identical to, or different from, that of the electronic device 101. According to an embodiment, all or some of operations to be executed by the electronic device 101 may be executed by another or multiple external electronic devices.” Here it clearly shows that the hardware and functionality of the external electronic device can be the same as the electronic device and therefore the external device too could have a sensor module and camera module for detecting perception data as shown in figure 1. In response to applicant’s argument that Choi does not disclose evaluating the additional perception data to determine whether at least a part of the additional perception data relates to the received object,” examiner respectfully disagrees and directs therefore creating additional perception data) and then evaluates that additional perception data to determine whether at least a part of the additional perception data relates to an object. Paragraph [0174] shows that multiple object attributes can be each be recognized using an algorithm. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-272-5782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664